       ,.~
  Ao 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                     Pagel of I



                                                        UNITED STATES DISTRICT COURT
                                                                     SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                                            V.                                     (For Offenses Committed On or After November 1, 1987)


                                     Jose Arturo Jasso-Mena                                        Case Number: 3:19-mj-23744

                                                                                                  DavidJ Zuma
                                                                                                  Defendant's Attorney


  REGISTRATION NO. 28845480
                                                                                                                                         SEP 1 3 2019
  THE DEFENDANT:
   IZl pleaded guilty to count( s) _l:....::.o=-f-=C..::o::.m:e:p::la=i=nt:__ _ _ _ _ _ _ _ _ __Ji-.sc)Y+c~L.,.ER.i,K1-1u:J1si.:oi:.1ii(sr;.:iRC(1c'l>T'-'c:tolbuWCRG.TflMA
   D was found guilty to count(s)                                                                                                                                DEPUTY

       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
  Title & Section                                    Nature of Offense                                                                  Count Number(s)
  8:1325                                             ILLEGAL ENTRY (Misdemeanor)                                                        1

    •        The defendant has been found not guilty on count(s)
                                                     -------------------
    •        Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:
                                                                                                                  /"')
                                                 •          TIME SERVED                    'rli
                                                                                            ~                · _ _ _ _ _ days
                                                                                                  _ _ _ _I\,,·,,/
                                                                                                          _

     IZl Assessment: $10 WAIVED IZl Fine: WAIVED
     IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    \~e defendant's possession at the time of arrest upon their_deport~tion ?t rem?v~\: .. . , .. . 1_;~-j/'7:..     .
    1[S] C9µrt {ecoll).µ1!_endslq0fendant be deported/removed with relative/ I,'/ Ve ( L,,11r,) 11'sl "· l   charged m case
          l ._,, /el _,_J, t~"•'/ , t' c •.,
                  •   \   <                C         .,./        0
                                                                               ,

        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                              Friday, September 13, 2019
                                                                                              Date oflmposition of Sentence
                                                                                                                       r·.
   Received                   ,;//le ( (
                              ~~-------
                              DUSM
                                                                                                  /L_'..,,,v\ -2 \.
                                                                                               HONORABLE RICHARD L. PUGLISI
                                                                                                                           d~
                                                                                               UNITED STATES MAGISTRATE JUDGE



   Clerk's Office Copy                                                                                                                            3:19-mj-23744

-- --------- --·---           - - - -·"··--- --- ·--------- - - -
